Broyles, J.
Walter Covington and Betsie Covington, his wife, were convicted in the city court of Albany of the offense of assault and battery upon the person of Jennie Jones. Upon the trial the presiding judge, over the objection of the defendants’ counsel, allowed the. State to put in evidence a postal-card contained in an envelope, addressed to ‘‘’Jennie J ones, Pine St. Alley, near Guano Factory, Albany, Ga.” The postal-card had upon it the following writing: “Albany, Ga., Nov. 15/13. Jennie: Move out by Monday. Fear not. Last warning. It is up to you. A hint to the wise should be sufficient. Yours truly, W. C.” The date written on the card, the postmark on the envelope, and the testimony of Jennie Jones, the prosecutrix, showed that the letter was received by her'several weeks after the alleged assault.
Even if the proof had shown that this card had been written by one of the defendants, it was clearly not a part of the res gestae, and- -its- -admission in evidence, over objection, would have been error, but when no evidence was ihtroduced to show.that either of the defendants had written.or mailed, the card, nor .that the writing of the card was in, the -handwriting of.-either, nor .that either had .any connection whatever with the writing or'sending-of the card, its admission in evidence, over objection, was clearly reversible error. The card was signed “W, C.,” the initials of one :of the defendants, and contained threatening language ■ directed against the prosecutrix, and as the legal1 evidence would have authorized1 a vér*514diet either of guilty or of acquittal, this illegal documentary evidence may have turned the scales of justice and produced the verdict rendered.
The trial judge erred in not granting a new trial.

Judgment reversed.